                                                                      JS-6
 1   Jeffrey L. Cutler (CA Bar No.100639)
     email: jcutler@wkclegal.com
 2   Elizabeth Rosenfeld (CA Bar No. 106577)
     email: erosenfeld@wkclegal.com
 3   WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
 4   16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
 5   Telephone: (818) 501-8030 ext. 313
     Facsimile: (818) 501-5306
 6
     Attorneys for Plaintiffs
 7
     CHARLES E. PURDY IV (99095)
 8   JARED A. ROARK (292735)
     PURDY & BAILEY, LLP
 9   9820 Willow Creek Road, Suite 260
     San Diego, CA 92131
10   Telephone: (858) 564-0136
     Facsimile: (858) 564-0142
11   Email: cpurdy@purdybailey.com
12   Attorneys for Defendant RAL INVESTMENT
     CORPORATION dba SILVERSTRAND CONSTRUCTION, A
13   DIVISION OF RAL INVESTMENT CORPORATION, dba
     SILVERSTRAND SPECIALTIES
14
15                       UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
17                                    Western Division
18   THE BOARDS OF TRUSTEES OF THE                 CASE NO. 2:18-cv-02183-PA-E
     HEAT AND FROST INSULATORS AND
19   ASBESTOS WORKERS HEALTH AND                   The Hon. Percy Anderson
     WELFARE TRUST FUND, etc.,
20
                        Plaintiffs,                ORDER DISMISSING ACTION
21   v.                                            WITH PREJUDICE
22   RAL INVESTMENT CORPORATION, a
     California corporation doing business as
23   SILVERSTRAND CONSTRUCTION, A
     DIVISION OF RAL INVESTMENT
24   CORPORATION, also doing business as
     SILVERSTRAND SPECIALTIES,
25
                        Defendant.
26
27
28

                           ORDER DISMISSING ACITON WITH PREJUDICE
 1         The parties having stipulated and good cause appearing,
 2         IT IS HEREBY ORDERED that this action is dismissed with prejudice,
 3   each party to bear its own costs.
 4
 5   DATED: November 19, 2018
 6                                             PERCY ANDERSON
                                         UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
                           ORDER DISMISSING ACTION WITH PREJUDICE
